Citation Nr: 1432686	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in May 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss was incurred in service.

2.  In November 2012, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims for increased evaluations for degenerative joint disease of the knees be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to an increased evaluation for degenerative joint disease of the left knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to an increased evaluation for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e. sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current hearing loss disability which is causally related to service.

The service treatment records show that on an audiological evaluation in February 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
10
10
10

The Veteran's DD Form 214 states that his primary specialty during service was a wheeled vehicle mechanic. 

The Veteran had a VA examination in June 2010 at which he complained of difficulty hearing speech and television.  He said that as a wheeled vehicle mechanic during service he was exposed to diesel engines, pneumatic tools, hammers, and air compressors.  Hearing protection was worn when available.  There was an incident in which a grenade simulator exploded in close proximity to his head, following which he could not hear much for several hours.  After service the Veteran worked for two years at a power plant, where he was exposed to loud noise and wore hearing protection.  He was not exposed to noise in his other post-service occupations.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
35
45
LEFT
20
35
40
45
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The pure tone testing showed bilateral sensorineural hearing loss, mild sloping to moderate in the right ear and mild sloping to severe in the left ear.

The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure because hearing was normal at separation, ruling out high frequency hearing loss at separation.  The examiner felt that the hearing loss was due to other factors such as occupational noise exposure or aging.

The Veteran testified at the May 2013 Board hearing that during service he was exposed to noise from his in-service work as a diesel mechanic and that he also fired M60 machine guns and grenade launchers.  He could not always wear proper hearing protection as a mechanic because of the small spaces he had to work in.  The Veteran further testified that he had to fire M60 machine guns every two months and wore rubber earplugs when doing so.  He said that he had difficulty hearing when he left the military.

The June 2010 VA examination showed current hearing loss because the thresholds of 38 C.F.R. § 3.385 were met.  Further, the VA examiner's opinion that it was less likely related to service cannot be given probative value because the rationale was based upon the lack of hearing loss upon leaving service.  See Hensley, 5 Vet. App. at 160.  The Veteran is competent to state that he had hearing loss when he left service.  See Layno, 6 Vet. App. at 470.  The Board finds his testimony that he had difficulty hearing upon leaving service to be credible.  Therefore, the Veteran has had recurrent hearing loss since his active service.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.303(a).

II.  Increased Ratings

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In a statement received in November 2012, the Veteran expressed his intent to withdraw the issues of entitlement to increased evaluations for degenerative joint disease of the knees.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters.


ORDER

Service connection for bilateral hearing loss is granted.

The claim of entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee is dismissed.

The claim of entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


